Execution Version

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made and entered into
effective January 25, 2017, by and between Stonepeak Catarina Holdings LLC
(“Stonepeak”) and Sanchez Production Partners LP (“Partnership”) (each, a
“Party” and together, referred to as the “Parties”).  Capitalized terms not
defined in this Agreement shall have the definitions stated in the Partnership
Agreement (as defined below).

 

WHEREAS, the Parties entered into that certain Second Amended and Restated
Agreement of Limited Partnership of Sanchez Production Partners, LP, dated as of
October 14, 2015 (the “Partnership Agreement”);

 

WHEREAS, Sanchez Production Partners GP LLC, a Delaware limited liability
company (the “Company”), is the general partner of the Partnership, and, as
such, is authorized to conduct, direct and exercise full control over all
activities of the Partnership;

WHEREAS, Section 5.10(g) of the Partnership Agreement contemplates an adjustment
to the Class B Preferred Unit Price;

 

WHEREAS, on December 6, 2016, the Partnership issued 9,851,996 Class B Preferred
Units pursuant to Section 5.10(g) of the Partnership Agreement (the “Adjusted
Units”);

WHEREAS, Stonepeak, as the sole beneficial owner of all of the outstanding Class
B Preferred Units, contends that Section 5.10(g) of the Partnership Agreement
entitles it to receive 12,375,189 of Adjusted Units;

WHEREAS, the Partnership and Stonepeak therefore disagree on the number of
Adjusted Units Stonepeak is entitled to receive pursuant to Section 5.10(g) of
the Partnership Agreement;

WHEREAS, the Partnership and Stonepeak have agreed to settle their dispute about
the number of Adjusted Units required by Section 5.10(g) of the Partnership
Agreement pursuant this Agreement, and pursuant to their agreement, the
Partnership shall issue 1,704,446 additional Class B Preferred Units to
Stonepeak (the “Additional Class B Preferred Units”) and the Class B Preferred
Unit Price applicable to each Class B Preferred Units held by Stonepeak shall be
$11.29;

WHEREAS, Stonepeak and the Partnership deny that they (or their agents) have
engaged in any wrongful conduct towards each other or violated any of the
other’s rights in any respect whatsoever;

 

WHEREAS, the Parties recognize the uncertainties and inefficiency of litigation
and desire to resolve their dispute;

 

WHEREAS, the Parties now desire that all controversies and claims between them
related to the application of Section 5.10(g) of the Partnership Agreement be
immediately and finally compromised and settled, that all controversies between
them related to the application of Section 5.10(g) of the Partnership Agreement
be put to rest permanently, and that they be spared any additional time and the
expense of litigation between them related to the application of Section 5.10(g)
of the Partnership Agreement;



1

 

--------------------------------------------------------------------------------

 



 

WHEREAS,  the Board of Directors of the Company has approved this Agreement and
the resolution of the dispute between the Partnership and Stonepeak; and

WHEREAS, the Parties acknowledge that the obligations undertaken by each of the
Parties set forth herein provide sufficient consideration for each of them to
enter into this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual covenants provided in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.



ISSUANCE OF ADDITIONAL CLASS B PREFERRED UNITS.  In consideration of the
settlement, releases and promises of Stonepeak set forth herein, the Partnership
shall, and hereby agrees to direct its transfer agent to, issue the Additional
Class B Preferred Units to Stonepeak.  The Partnership will cause the Additional
Class B Preferred Units to be issued no later than one (1) business day after
Stonepeak executes and delivers this Agreement to the Partnership.

 

2.



AMENDMENT TO PARTNERSHIP AGREEMENT.  In further consideration of the settlement,
releases and promises of Stonepeak set forth herein, pursuant to Section 13.1 of
the Partnership Agreement, the Partnership shall amend the Partnership Agreement
in the form attached hereto as Annex A concurrently with the execution and
delivery of this Agreement (such amendment, the “LPA Amendment”).

 

3.



AMENDMENT TO REGISTRATION RIGHTS AGREEMENT.  In further consideration of the
settlement, releases and promises of Stonepeak set forth herein, pursuant to
Section 3.12 therein, the Parties shall amend that certain Registration Rights
Agreement by and between Stonepeak and the Partnership dated as of October 14,
2015 in the form attached hereto as Annex B concurrently with the execution and
delivery of this Agreement (together with the LPA Amendment, the “Amendments”).

 

4.



RELEASE BY STONEPEAK.  For and in consideration of the mutual covenants,
promises, and agreements contained herein, and in recognition that this
Agreement does not constitute an admission by any party of any wrongdoing,
effective upon the later to occur of (i) the issuance of the Additional Class B
Preferred Units pursuant to Paragraph 1 above and (ii) the due execution and
delivery of the Amendments pursuant to Paragraphs 2 and 3 above, Stonepeak, for
itself, its assignees, and together with its predecessor and successor entities,
divisions, and affiliates, and their current and former officers, directors,
members, shareholders, owners, employees, volunteers, servants, agents and
attorneys, does hereby FOREVER RELEASE, ACQUIT, HOLD HARMLESS, AND DISCHARGE THE
PARTNERSHIP, together with the Company, their predecessor and successor
entities, divisions, and affiliates, and their current and former officers,
directors, members, partners, owners, employees, volunteers, servants, agents
and attorneys, of and from any and all claims, demands, actions, causes of
action, liabilities, damages, contracts, expenses, costs, accounts, duties,
obligations, rights, covenants and promises of every kind and character, whether
sounding in contract or tort, including negligence, arising from or related to
(x) the application of Section 5.10(g) of the Partnership Agreement as in effect
as of immediately prior to the effective date of the LPA Amendment, (y) the
calculation of the number

2

--------------------------------------------------------------------------------

 



of Additional Class B Preferred Units to be issued to Stonepeak and (z) the
issuance of the Additional Class B Preferred Units. 

 

5.



RELEASE BY THE PARTNERSHIP.  For and in consideration of the mutual covenants,
promises, and agreements contained herein, and in recognition that this
Agreement does not constitute an admission by any party of any wrongdoing,
effective upon the later to occur of (i) the issuance of the Additional Class B
Preferred Units pursuant to Paragraph 1 above and (ii) the due execution and
delivery of the Amendments pursuant to Paragraphs 2 and 3 above, the
Partnership, for itself and together with the Company and their predecessor and
successor entities, divisions, and affiliates, and their current and former
officers, directors, owners, employees, agents and attorneys, does hereby
FOREVER RELEASE, ACQUIT, HOLD HARMLESS, AND DISCHARGE STONEPEAK, together with
its predecessor and successor entities, assignees, divisions, and affiliates,
and their current and former officers, directors, members, partners, owners,
employees, volunteers, servants, agents and attorneys, of and from any and all
claims, demands, actions, causes of action, liabilities, damages, contracts,
expenses, costs, accounts, duties, obligations, rights, covenants and promises
of every kind and character, whether sounding in contract or tort, including
negligence, arising from or related to (x) the application of Section 5.10(g) of
the Partnership Agreement as in effect as of immediately prior to the effective
date of the LPA Amendment, (y) the calculation of the number of Additional Class
B Preferred Units to be issued to Stonepeak and (z) the issuance of the
Additional Class B Preferred Units. 

 

6.



DENIAL OF LIABILITY.  The Parties covenant and agree that the terms of this
Agreement are contractual and not merely recitals and that the agreements herein
and consideration paid are to compromise disputed claims, to avoid the expenses,
burdens and uncertainties of litigation, and to buy peace.  The Parties agree
that no statement or consideration given in this Agreement or the execution of
this Agreement by any party is intended to or will constitute any evidence of
wrongdoing or liability by any of them, any such admission being expressly
denied.

 

7.



REPRESENTATIONS AND WARRANTIES.  The Parties each acknowledge that they have
read this Agreement, that they fully understand its content and the nature and
extent of the rights and obligations set forth herein.  The Parties each
acknowledge that they have executed this Agreement voluntarily and knowingly and
that they have had the opportunity to consult with legal counsel of their own
choosing concerning the matters set forth herein.  The Parties specifically
warrant that this Agreement is executed without reliance upon any statement or
representation, except as set forth herein.  The Parties further represent and
warrant that they have not transferred or assigned, or purported to transfer or
assign, any claim being released under this Agreement.

 

8.



CAPITAL ACCOUNT; NONCOMPENSATORY OPTION TREATMENT.  The Parties intend that the
issuance of the Additional Class B Preferred Units to Stonepeak pursuant hereto,
together with the 9,851,996 Class B Preferred Units issued to Stonepeak on
December 6, 2016, taken together with the adjustment of the Class B Preferred
Unit Price, will not affect or otherwise result in a change in Stonepeak’s
Capital Account balance in the Partnership, as determined in respect of its
Class B Preferred Units. The Parties acknowledge and agree that, unless
otherwise required by applicable law, the Class B Preferred Units held by
Stonepeak will continue to be treated as Noncompensatory Options, for purposes
of maintaining Capital Accounts pursuant to the methodology set forth in
Treasury Regulations Sections 1.704-1(b)(2)(iv) and 1.721-2, while they remain
convertible into Common Units.



3

--------------------------------------------------------------------------------

 



 

9.



APPLICABLE LAW.  The provisions of Section 16.9 of the Partnership Agreement
shall apply to this Agreement and are incorporated herein for all purposes.

 

10.



SEVERABILITY.  In the event that any portion of this Agreement shall be held
invalid or unenforceable by a court, such provisions shall be revised and
reduced in scope so as to be valid and enforceable and such shall not affect the
validity and enforceability of any of the remaining provisions of the Agreement,
which shall continue to be binding on the parties.   

 

11.



FINAL AGREEMENT.  This Agreement, together with the Amendments and the release
and waiver provided for herein, supersede, replace, and merge all previous
agreements and discussions relating to same or similar subject matters between
the Partnership and Stonepeak and constitute the entire agreement between them
with respect to the subject matter of this Agreement. This Agreement may not be
changed or terminated orally, and no change, termination or waiver of this
Agreement or any of the provisions contained herein shall be binding unless made
in writing, signed by all Parties, and in the case of a Party that is not a
natural person, by an authorized officer or administrator.  In the event of a
dispute arising out of this Agreement, no term contained herein shall be
construed against the drafter of the Agreement by virtue of that characteristic
alone. 

 

12.



COUNTERPARTS AND EXECUTION.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original.  Signatures may be
transmitted in PDF format by email and shall have the same force and effect as
an original signature. 

 

[SIGNATURE PAGES FOLLOW]



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties, through themselves or their appropriate
officers or agents, have executed this Agreement, effective on the date first
written above.

 

STONEPEAK CATARINA HOLDINGS LLC

 

Date: January 23, 2017By:STONEPEAK CATARINA UPPER HOLDINGS, its managing member

 

By:STONEPEAK INFRASTRUCTURE FUND

(ORION AIV) LP, its managing member

 

By:STONEPEAK ASSOCIATES LLC,

its general partner

By:STONEPEAK GP HOLDINGS LP,

its sole member

By: STONEPEAK GP INVESTORS LLC,

its general partner

By:STONEPEAK GP INVESTORS MANAGER LLC, its managing member

 

By:_/s/ Michael Dorrell_________________

Name: Michael Dorrell_________________

Title: Senior Managing Director__________ 

 

STATE OF _New York_  §  

§  

COUNTY OF New York_  §  

 

BEFORE ME, the undersigned authority, on this day personally appeared          
________ Michael Dorrell_______ known to me to be the person whose name is
subscribed on the foregoing instrument, and acknowledged to me that he/she
executed the same for the purposes and consideration therein expressed and on
behalf of Stonepeak Gp Investors Manager LLC.

GIVEN UNDER MY HAND AND SEAL OF OFFICE on this 23rd_ day of January, 2017.

 

___Adrienne Saunders______

Notary Public in and for the State of New York 



5

--------------------------------------------------------------------------------

 



 

 

SANCHEZ PRODUCTION PARTNERS LP

By:  Sanchez Production Partners GP LLC,

its general partner

Date: January 25, 2017By: _/s/ Charles Ward____________________

Name: Charles Ward________

Title: CFO_____________________________

 

 

STATE OF TEXAS§  

§  

COUNTY OF HARRIS  §  

 

BEFORE ME, the undersigned authority, on this day personally appeared
________Charles Ward____________ known to me to be the person whose name is
subscribed on the foregoing instrument, and acknowledged to me that he/she
executed the same for the purposes and consideration therein expressed and on
behalf of Sanchez Production Partners GP LP.

GIVEN UNDER MY HAND AND SEAL OF OFFICE on this __25_ day of January, 2017.

 

_/s/ Carolyn L. George______________________

Notary Public in and for the State of Texas

 



6

--------------------------------------------------------------------------------

 



Annex A

LPA Amendment



7

--------------------------------------------------------------------------------

 



AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SANCHEZ PRODUCTION PARTNERS LP

This Amendment No. 1 (this “Amendment”) to Second Amended and Restated Agreement
of Limited Partnership of Sanchez Production Partners LP, a Delaware limited
partnership (the “Partnership”), dated as of October 14, 2015 (the “Partnership
Agreement”), is entered into effective as of January [●], 2017 by Sanchez
Production Partners GP LLC, as the general partner of the Partnership (the
“General Partner”), pursuant to Section 13.1 of the Partnership Agreement.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Partnership Agreement. 

RECITALS

WHEREAS, on October 14, 2015, the Partnership issued Class B Preferred Units;

WHEREAS, in connection with the issuance of additional Class B Preferred Units
on or about the date hereof pursuant to the settlement of a dispute with the
Class B Preferred Holder, the General Partner deems it advisable and in the best
interest of the Partnership to effect this Amendment to establish the Class B
Preferred Unit Price and Class B Preferred Conversion Price;

WHEREAS, Section 13.1 of the Partnership Agreement provides that the General
Partner, without the approval of any Limited Partners, may amend the Partnership
Agreement in certain circumstances;

WHEREAS, the Class B Preferred Holder has consented to the amendments provided
in this Amendment;

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the General Partner does hereby amend the Partnership
Agreement as follows:

Amendments.  The Partnership Agreement is hereby amended as follows:

The definition of “Class B Preferred Conversion Price” in Section 1.1 of the
Partnership Agreement is hereby amended and restated in its entirety to read as
follows:

“Class B Preferred Conversion Price” means the Class B Preferred Unit Price.

The definition of “Class B Preferred Unit Price” in Section 1.1 of the
Partnership Agreement is hereby amended and restated in its entirety to read as
follows:

“Class B Preferred Unit Price” means, with respect to a Class B Preferred Unit,
$11.29, as such amount may be adjusted pursuant to Section 5.10(b)(ix).



8

--------------------------------------------------------------------------------

 



Section 5.10(g) of the Partnership Agreement is hereby amended and restated in
its entirety to read as follows:

[Reserved].

Agreement in Effect.  Except as hereby amended, the Partnership Agreement shall
remain in full force and effect.

Applicable Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

Severability.  Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

[SIGNATURE PAGE FOLLOWS]

 



9

--------------------------------------------------------------------------------

 

Execution Version

IN WITNESS WHEREOF, this Amendment has been executed as of the effective date
written above.

 

GENERAL PARTNER:

 

 

 

SANCHEZ PRODUCTION PARTNERS GP LLC

 

 

 

 

 

By:

 

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Annex B

Amendment to Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



11

--------------------------------------------------------------------------------

 

 

 

AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT


This Amendment No. 1 (this “Amendment”) to that certain Registration Rights
Agreement, dated as of October 14, 2015 (the “Agreement”), by and between
Sanchez Production Partners LP, a Delaware limited partnership (the
“Partnership”), and Stonepeak Catarina Holdings LLC, a Delaware limited
liability company (“Stonepeak” and, together with the Partnership, the
“Parties”), is entered into effective as of January [●], 2017 (the “Effective
Date”).  Capitalized terms used but not defined herein have the meanings
ascribed to them in the Agreement.

 

RECITALS

WHEREAS, the Parties entered into the Agreement on October 14, 2015;

WHEREAS, substantially concurrently with the Effective Date, in order to reflect
certain agreements between the Parties regarding certain adjustments to the
Class B Preferred Unit Price (as such term is defined in the Partnership
Agreement (as defined below), as amended by the LPA Amendment (as defined
below)) and to the number of Class B Preferred Units held by Stonepeak (such
agreements, the “Agreed Adjustments”), (i) the Parties have entered, or will
have entered, into a Settlement Agreement and Release and (ii) the General
Partner has amended, or will have amended, the Second Amended and Restated
Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”) with Amendment No. 1 to the Partnership Agreement (the “LPA
Amendment”);

WHEREAS, pursuant to Section 3.12 of the Agreement, the Agreement may be amended
by means of a written amendment signed by the Partnership and Stonepeak;

WHEREAS, the Partnership and Stonepeak now desire to amend the Agreement to
reflect the Agreed Adjustments;

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the Parties do hereby amend the Agreement as follows:

Amendments.  The Partnership Agreement is hereby amended as follows:

The definition of “Preferred Units” in Section 1.01 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“Preferred Units” means Class B Preferred Units (including PIK Units)
representing limited partner interests of the Partnership, as described in the
Amended Partnership Agreement and issued to the Stonepeak Holder or any of its
Affiliates pursuant to any of (i) the Preferred Unit Purchase Agreement, (ii)
the Amended Partnership Agreement, (iii) the Settlement Agreement or (iv) the
December Issuance.



12

--------------------------------------------------------------------------------

 

 

The definition of “Registrable Securities” in Section 1.01 of the Agreement is
hereby amended and restated in its entirety to read as follows:

“Registrable Securities” means (i) the Common Units issued or issuable upon the
conversion of any Preferred Units, (ii) any Common Units issued as Liquidated
Damages pursuant to Section 2.01(b) of this Agreement, and includes any type of
interest issued to the Holder as a result of Section 3.04 of this Agreement and
(iii) until such time as the applicable Purchaser owns less than an aggregate of
20% of the Common Units, any other Common Unit issued to or acquired by the
Purchasers after the date hereof.

Section 1.01 of the Agreement is hereby amended such that it includes the
following additional definitions:

“December Issuance” means the issuance by the Partnership of 9,851,996 Class B
Preferred Units to Stonepeak on December 6, 2016.

“Settlement Agreement” means that certain Settlement Agreement and Release by
and between the Stonepeak Holder and the Partnership dated as of January [●],
2017.

Agreement in Effect; Entire Agreement.  Except as hereby amended, the Agreement
shall remain in full force and effect. Except as expressly provided herein or in
the Agreement, this Amendment shall not release, waive or excuse, and each Party
shall remain responsible and liable for, such Party’s respective rights and
obligations (or breach thereof) under the Agreement, as amended by this
Amendment, arising prior to, on or after the date hereof.  All references to the
Agreement in any document, instrument, agreement or writing delivered pursuant
to the Agreement (as amended hereby) shall hereafter be deemed to refer to the
Agreement as amended by this Amendment.

Governing Law.  THIS AGREEMENT, INCLUDING ALL ISSUES AND QUESTIONS CONCERNING
ITS APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT, SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.  

Severability.  Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument, it being understood that each of the Parties need not sign
the same counterpart. A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 



13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the Effective Date.

 

 

PARTNERSHIP:

 

 

 

SANCHEZ PRODUCTION PARTNERS LP

 

 

By: Sanchez Production Partners GP LLC, its general partner

 

 

 

By:

 

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 





14

--------------------------------------------------------------------------------

 

 

 

STONEPEAK:

 

 

 

STONEPEAK CATARINA HOLDINGS LLC

 

 

By: STONEPEAK CATARINA UPPER HOLDINGS , its managing member

 

By: STONEPEAK INFRASTRUCTURE FUND (ORION AIV) LP, its managing member

 

By: STONEPEAK ASSOCIATES LLC, its general partner

 

By: STONEPEAK GP HOLDINGS LP, its sole member

 

By: STONEPEAK GP INVESTORS LLC, its general partner

 

By: STONEPEAK GP INVESTORS MANAGER LLC, its managing member

 

 

 

 

 

By:

 

 

Name:

Michael Dorrell

 

Title:

Co-Founder and Senior Managing Director

 

 

 

15

--------------------------------------------------------------------------------